DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the term "maximum copper" is a relative term which renders the claim indefinite. Neither the claims or the specification of the present application provide a standard for ascertaining the requisite degree of the so-called “maximum copper”. It is unclear at what level a "maximum copper" is achieved for a switched reluctance machine. As such one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note, for prior art purposes, the examiner best understood the term "maximum copper" as any close by, or any condition of copper windings allowable for the stator of a switched reluctance machine.
Similarly, the terms “increased efficiency” and “reduced noise” are treated as relative terminology and the Examiner comprehends the claims based on his best interpretations to these terms.
Claims 2-5 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawrence (US 20030197443 A1).
In regards to claim 1, Lawrence discloses a stator (stator 1, figure 9) of a switched reluctance machine (switched reluctance machine, paragraph 3), comprising: a. a plurality of stator poles (stator poles 14 and 22, figure 9), each of the plurality of stator poles being associated with at least one of a plurality of curved stator windings (coil 28 and 46, figures 9, 7), the plurality of curved stator windings exhibiting a symmetrical shaping (i.e., being identical in shape and interchangeable with any of the other windings, see figure 9) wherein a plurality of loops comprising electrically conductive material (copper windings, paragraph 6) and making up each curved stator winding follows a shaped pattern (figure 9), such that the curved stator windings are substantially identical with one another (figure 9); and b. whereby the plurality of curved stator windings increases copper fill factor (figure 9, paragraph 30), which in turn allows maximum copper in the machine (paragraph 21), ultimately resulting in increased efficiency and reduced noise (paragraph 39: “… while requiring a minimal amount of clearance space between each of the coils. Permanent securement of the engagement portion is attainable …”, by inherency, such structure and configuration act to allow “reduced noise”) in the machine (see also paragraph 7-8).
In regards to claim 2, Lawrence discloses the stator of the switched reluctance machine of claim 1 wherein for each of the windings (coil, 28 and 46, figure 9), as viewed from a cross-section of the switched reluctance machine showing the curved stator windings and stator poles (pole teeth 14 and 22, figure 9), the windings having a smooth exterior geometric arc and a smooth interior geometric arc of a smaller radius than said exterior geometric arc (figure 9, paragraphs 30-34).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Randall (US 6809441 B2).
Regarding claim 3, Lawrence discloses the stator of the switched reluctance machine of claim 2. 
Lawrence does not teach the switched reluctance machine when viewed from a cross-section comprises at least one triangular gap disposed between curved stator windings.
Randall discloses the stator of the switched reluctance machine wherein the switched reluctance machine when viewed from a cross-section comprises at least one triangular gap disposed between curved stator windings (winding 26, figures 3-4, col. 4, lines 8-13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Randall to design the stator of the switched reluctance machine with triangular gaps between the curved windings to add heat sinks to improve the heat transfer from the stator and windings.
8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Woolmer (US 20170012480 A1).
Regarding to claim 4, Lawrence discloses the stator of the switched reluctance machine of claim 2.
Lawrence does not teach the stator of the switched reluctance machine wherein the distance between every winding and the winding adjacent to it is between 1-2 mm at its closest point.
Woolmer discloses the stator (stator 100, figure 4a)  of the switched reluctance machine wherein the distance between every winding (winding 124, figure 4a) and the winding adjacent to it is between 1-2 mm at its closest point (width gap 155, figure 4a, paragraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Woolmer to design the stator of the switched reluctance machine with a gap between the windings between 1mm-2mm to improve the magnetic flux of the stator.
Regarding claim 5, Lawrence discloses the stator of the switched reluctance machine of claim 1.
Lawrence does not teach the stator of the switched reluctance machine wherein the plurality of curved stator windings are insulated.
Woolmer discloses the stator (stator 100, figure 4a) of the switched reluctance machine wherein the plurality of curved stator windings are insulated (insulating coating, paragraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Woolmer to design the stator of the switched reluctance machine with insulated stator windings to prevent electrical arcing.
9.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Michaels (US 20050258702 A1).
Regarding claim 6, Lawrence discloses a stator (stator 1, figure 1) of a switched reluctance machine (switched reluctance machine, paragraph 3), comprising: a. a plurality of stator poles (stator poles 14 and 22, figures 2, 5), each of the plurality of stator poles being associated with at least one of a plurality of curved stator windings (coil 28 and 46, figures 6, 7), wherein a plurality of loops comprising electrically conductive 2material (copper windings, paragraph 6) and making up each curved stator winding follows a shaped pattern (figure 9), and b. whereby the plurality of curved windings increases copper fill factor (figure 9, paragraph 30), which in turn is utilized for performance enhancements as compared to conventional switched reluctance machines and conventional windings (paragraph 7).
Lawrence does not teach a stator of the switched reluctance machine comprising of a plurality of curved stator windings exhibiting an asymmetrical shaping such that a plurality of odd shaped curved stator windings are identical to each other and a plurality of even shaped curved stator windings are identical to each other.

    PNG
    media_image1.png
    676
    838
    media_image1.png
    Greyscale

Michaels discloses a stator (stator 12, figure 1) of the switched reluctance machine (electric machine 10, figure 1) comprising of a plurality of curved stator windings (windings 34 and 36, figure 1) exhibiting an asymmetrical shaping such that a plurality of odd shaped curved stator windings (second set of windings 36, figure 1, paragraph 20) are identical to each other and a plurality of even shaped curved stator windings are identical to each other (first set of windings 34, figure 1, paragraph 20).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Michaels to design the stator of the switched reluctance machine with asymmetrical windings with the odd-shaped and even-shaped curved windings for improved torque density (Michaels, paragraph 25).
Regarding claim 7, Lawrence discloses the stator of the switched reluctance machine of claim 6, wherein: a. for each of the windings (coil, 28 and 46, figures 6, 7), as viewed from a cross-section of the switched reluctance machine showing the curved stator windings and stator poles (pole teeth 14 and 22, figures 3-5), the windings having a substantially smooth exterior geometric arc and a substantially smooth interior geometric arc of a smaller radius than said exterior geometric (figure 9, paragraphs 30-34). 
Lawrence does not teach the stator of the switched reluctance machine wherein the switched reluctance machine comprises at least one even shaped curved stator winding with a substantially consistent gap from at least one odd shaped curved stator winding; and c. wherein said at least on even shaped curved stator winding is complementary in shape to said at least one odd shaped curved stator winding.
Michaels discloses the stator (stator 12, figure 1)  of the switched reluctance machine (electric machine 10, figure 1) wherein the switched reluctance machine comprises at least one even shaped curved stator winding (third set of windings 38, figure 2) with a substantially consistent gap (figure 2, paragraph 23) from at least one odd shaped curved stator winding (fourth set of windings 40, figure 2); and c. wherein said at least on even shaped curved stator winding (third set of windings 38, figure 2)  is complementary in shape to said at least one odd shaped curved stator winding (fourth set of windings 40, figure 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Michaels to design the stator of the switched reluctance machine with asymmetrically shaped windings with a consistent gap and complementary in shape for improved manufacturing and increased torque output (Michaels, paragraph 25).
Regarding claim 8, Lawrence in view of Michaels discloses the stator of the switched reluctance machine of claim 7, wherein a surface area and volume of each winding is identical to one another (Michaels, figure 2, paragraph 23). As such, the combination of Lawrence and Michaels renders the claimed invention obvious.
10.	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Michaels further in view of Woolmer.
Regarding claim 9, the claim of the space between adjacent windings never greater than 4 mm in distance is considered a design choice that does not affect the functionality of the intended use of the invention and would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to make the design consideration. Moreover, applicant neither has disclosed the criticality of the specific distance nor state it in the specification. 
Regarding claim 10, Lawrence in view of Michaels discloses the stator of the switched reluctance machine of claim 7. 
Lawrence in view of Michaels does not teach the stator of the switched reluctance machine wherein each winding has a side adjacent another winding, and a space between said sides is never greater than 2 mm in distance.
Woolmer discloses the stator (stator 100, figure 4a) of the switched reluctance machine wherein the distance between every winding (winding 124, figure 4a) and the winding adjacent to it is between 1-2 mm at its closest point (width gap 155, figure 4aparagraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of the Michaels and further view of Woolmer to design the stator of the switched reluctance machine to have the space among the adjacent windings no greater than 2 mm to increase the space between the stator teeth.
Regarding claim 11, the claim of the space between adjacent windings approximately 4 mm in distance is considered a design consideration that does not affect the functionality of the intended use of the invention and would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claim invention to make the design consideration. Moreover, applicant neither has disclosed the criticality of the specific distance nor state it in the specification. 
Regarding claim 12, Lawrence in view of Michaels discloses the stator of the switched reluctance machine of claim 7. 
Lawrence in view of Michaels does not teach the stator of the switched reluctance machine wherein each winding has a side adjacent another winding, and a space between said sides is approximately 2 mm in distance.
Woolmer discloses the stator (stator 100, figure 4a)  of the switched reluctance machine wherein the distance between every winding (winding 124, figure 4a) and the winding adjacent to it is between 1-2 mm at its closest point (width gap 155, figure 4a, paragraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of the Michaels and further view of Woolmer to design the stator of the switched reluctance machine to have the space among the adjacent windings no greater than 2 mm to increase the space between the stator teeth.
Regarding claim 13, Lawrence in view of Michaels discloses the stator of the switched reluctance machine.
Lawrence in view of Michaels does not teach the stator of the switched reluctance machine wherein the plurality of curved stator windings are insulated.
Woolmer discloses the stator (stator 100, figure 4a) of the switched reluctance machine wherein the plurality of curved stator windings are insulated (insulating coating, paragraph 37).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Woolmer to design the stator of the switched reluctance machine with insulated stator windings to prevent electrical arcing.

Response to Arguments
11.	Applicant's arguments received 08/03/2022 have been considered but they are not persuasive.
	Regarding claims 1-2, Applicant argues that: “Thus, the objective of the present application is different from that of Lawrence” (p.12), “The plurality of triangular gaps is formed due to the symmetric winding of the same thickness. … Thus, it is clear that the curved winding in the present application has a symmetrical arrangement with the equal number of turns in the top portion and bottom portion of the stator pole thereby forming a triangular air gap between the adjacent windings. On the other hand, in Lawrence, due to the lower profile of the inner wall as compared to outer wall, the outer portion of coil adjacent to outer wall has more windings than the portion of coil adjacent to inner wall … Thus, the curved windings in the present application are different from the curved windings of Lawrence. … Such enhanced performance further comprises a greater output efficiency, increased torque and lower temperature rise to the machine. In contrast, in Lawrence, nothing is mentioned regarding torque, speed, power density, noise, enhanced performance and efficiency. … Lawrence fails to teach increased efficiency and reduced noise in the machine as in the present application.” (p.10-14).
The Examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With these principles in mind, the Examiner asserts that Lawrence does disclose or anticipate the invention recited in the instant claims 1-2 of the present application including all the limitations as discussed in section 5 above. Applicant’s reliance upon the specification in this regard is noted. However, the features (e.g., a symmetrical arrangement with the equal number of turns in the top portion and bottom portion of the stator pole thereby forming a triangular air gap between the adjacent windings, increased torque and lower temperature rise to the machine, etc.) in the specification to which Applicant refers is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s argument with respect to the objective of the present application has not been given patentable weight. Applicant is advised that the rejection under 35 USC 102/103 is mainly based on a mapping between the claimed limitations and the grounds of rejection found in the prior art. An objective of the application, like a preamble of the claim, is generally not accorded any patentable weight where it merely recites the purpose of an invention or the intended use of a claimed structure, and where the body of the claim does not depend on the objective of the application or the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. As such, the rejection of instant claims 1-2 as set forth in section 5 above is maintained.
	Regarding claims 3-13, Applicant argues that: “ … The symmetrical curved stator windings 104 are identical in shape and are interchangeable with any of the other windings in a given SRM machine. In contrast, in Lawrence, the core includes a plurality of fixed pole segments and a plurality of engagement openings configured to receive and engage the separate pole segments. The fixed pole segments and the engagement opening are configured into an alternating configuration wherein each fixed pole segment has an engagement opening at either side. Thus, the structure of the core with the plurality of stator poles in the present application is different from the plurality of poles of Lawrence.” The Examiner respectfully disagrees.
First, Applicant’s reliance upon the specification in this regard is again noted. However, the features (e.g., interchangeable with any of the other windings in a given SRM machine, etc.) in the specification to which Applicant refers is not recited in the rejected claim(s). Secondly, when alleging “the structure of the core with the plurality of stator poles in the present application is different from the plurality of poles of Lawrence”, Applicant does not point out exactly what elements of the claims are not taught by Lawrence. Thirdly, Examiner emphasizes that instant claims 3-13 of the present application are rejected under 35 USC 103 as being unpatentable over Lawrence in view of other prior art. It is the combined teaching of Lawrence and Randall, Woolmer, and/or Michaels that renders claims 3-13 obvious. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding the Randall reference, Applicant argues: “ … the triangular gap of the present application is different from the triangular gap in Randall, … in the present application, … the windings have a substantially smooth exterior geometric arc and a substantially smooth interior geometric arc of a smaller radius than said exterior geometric arc, with a plurality of triangular gaps present between curved stator windings 104 in the symmetric shaping model. …” (p.18-19). Again, Applicant is remaindered that the pending claims must be given the broadest reasonable interpretation consistent with the specification, the features in the specification to which Applicant refers is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims upon which the rejection is based. As such, Applicant’s argument in this regard is not persuasive.
	Regarding the Woolmer reference, Applicant argues: “ … even if Woolmer describes the gap between the adjacent coils, it is employed for regulating the flow of coolant between the stator coils and thus is functionally different from the air gap of the present application” (p.21). The argument is not convincing. Features associated with the “triangular gap” are recited in claims 3 and 7 of the present application. None of the claims 3 and 7 provides a detailed specification about the functionality of the claimed “triangular gap” except being a spatial separation between curved stator windings. Applicant’s reliance upon the specification in this regard is noted. However, the features in the specification to which Applicant refers are not recited in the rejected claim(s).
	Regarding the Michaels reference, Applicant argues: “ … Michael does not include or suggest a disclosure about the shaping of windings. Moreover, in the present application, the bondable magnetic wire 1s activated by resistive heating. In contrast, Michael does not explain any such resistive heating process. Moreover, in the present application, the plurality of curved windings with increased number of turns and thicker magnetic wire increases the copper fill factor, which in turn is utilized for performance enhancements. …” (p.22). The argument is not persuasive. 
With a broad interpretation to the claims,  the Examiner considers that Lawrence teaches a stator of a switched reluctance machine including the limitations as recited in claim 6 of the present application but is silent on: said plurality of curved stator windings exhibiting an asymmetrical shaping such that a plurality of odd shaped curved stator windings are identical to each other and a plurality of even shaped curved stator windings are identical to each other. The combination of Lawrence with Michaels’ teaching of a stator of the switched reluctance machine comprising a plurality of curved stator windings (windings 34 and 36, figure 1) exhibiting an asymmetrical shaping such that a plurality of odd shaped curved stator windings (second set of windings 36, figure 1, paragraph 20) are identical to each other and a plurality of even shaped curved stator windings are identical to each other (first set of windings 34, figure 1, paragraph 20) reads on the feature in question. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Lawrence in view of Michaels to design the stator of the switched reluctance machine with asymmetrical windings with the odd-shaped and even-shaped curved windings for improved torque density (Michaels, paragraph 25). Accordingly, the combination of Lawrence and Michaels renders the invention of the instant claim 6 obvious. Applicant’s reliance upon the specification in this regard is again noted. However, the features in the specification to which Applicant refers are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection is therefore maintained.


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981. The examiner can normally be reached 9AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837